Mr. Chief Justice Travieso
delivered the opinion of the Court.
On March 28, 1938, the respondent herein, acting as attorney for Pablo Melendez, plaintiff, filed in the District Court of San Juan an action to recover the sum of $900 on a promissory note, which was alleged to have been signed and delivered to the plaintiff by defendant Romualdo Rivera. After a default was entered and judgment rendered against the defendant, and the latter having waived his right to appeal, an order was issued for the execution of the judgment, and a house valued at $3,000, which belonged in equal shares to defendant Romualdo Rivera and his former wife Celia Olmedo Wood, was attached and sold at public auction. The property was awarded to Philip El Koury for the sum of $500.
On July 14, 1938, Celia Olmedo Wood brought an action against Melendez, Rivera, and El Koury, to annul all the proceedings in the suit of Melendez against Rivera. The basis of said action was that the promissory note had been simulated with the purpose of defrauding Celia Olmedo Wood, divorced wife of Romualdo Rivera, and depriving her of her share in the community property. The district court rendered judgment decreeing the nullity of all the proceedings had and upon the case being brought on appeal to this Court, on May 21, 1945, judgment was rendered affirming the decision appealed from. See Olmedo v. Rivera, 65 P.R.R. 45. In the opinion rendered in said case we stated:
“. . . . This case reeks of fraud, and we shall refer it to the Fiscal of this court to determine if the attorney who represented Rivera when the elaborate scheme herein was concocted and consummated acted improperly.”
On November 5, 1946, the prosecuting attorney (fiscal) filed a complaint against. Attorney Manuel Cruz Horta, stating, in brief, the following charges against him:
1. That while the respondent attorney represented plaintiff Pablo Melendez before the district court in the action against Romualdo Rivera to recover on a promissory note, *78he also rendered services as attorney to the defendant therein, Romualdo Rivera, in connection with the same matter.
2. That the respondent knowingly and wilfully participated in the carrying out of the scheme to defraud Celia Ol-medo Wood “when with his consent and through his active efforts he brought about the hasty prosecution of the proceedings before the court.”
Alleging that the first charge constitutes a violation of the canons of professional ethics and the second one involves immoral and improper conduct, the prosecuting attorney prayed that judgment be rendered disbarring the respondent from practice as an attorney and notary in Puerto Rico.
At the hearing held on March 7, 1947, the prosecuting attorney introduced oral and documentary evidence to support the allegations of the complaint. The respondent testified extensively explaining to the court each and every one of his acts in connection with the collection of the promissory note executed by Romualdo Rivera in favor- of Melendez, and emphatically denied at any time he knew or had reasons to suspect that the note was simulated.
We do not deem it necessary to make a detailed statement of the testimony of each of the witnesses. It will suffice to say that the evidence introduced by the prosecuting attorney, taken as a whole, is in our judgment insufficient to support the complaint. The complaint, therefore, should be dismissed in all its parts and the respondent exonerated.